NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
STANLEY R. SILER,
Plain,tiff-Appellant,
v. _
UNITED STATES,
Defen.dant-Appellee.
2011-5017
Appe-al from the United States Court of Federa1
C1aims in case no. 10-CV-134, Judge Francis M. Al1egra.
ON MOTION
ORDER
Stanley R. Si1er moves for leave to proceed in forma
pauperis, to expedite proceedings, and for "joinder."
Upon consideration thereof
IT ls ORDERED TH_AT:
The motion for leave to proceed in forma pauperis is
granted Any other pending motions are denied

SILER V. US
2
FoR THE CoURT
 2 9  /s/ Jan Horbaly
Date
cc: Stanley R. Si1er
A1exis Echo1s, Esq.
s21
J an Horba1y
C1erk
FILE
U.S. COURT

DEC 2 9 2010
JAN-MRBALY
. CLERK
v